This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,737

 5 IANN ISLAS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Josephine H. Ford, Assistant Public Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Chief Judge.
 1   {1}   Defendant-Appellant Iann Islas (Defendant) has sought to appeal his conviction

 2 of driving while intoxicated (DWI). We previously issued a notice of proposed

 3 summary disposition in which we proposed to affirm. Defendant has filed a

 4 memorandum in opposition. After due consideration, we remain unpersuaded.

 5   {2}   In his memorandum in opposition, Defendant presents no new arguments but

 6 reiterates his position that the DWI roadblock pursuant to which he was seized was

 7 unconstitutional and that the results of his breath alcohol test were admitted in error.

 8 [MIO 2-5] We remain unpersuaded by Defendant’s arguments. Accordingly, for the

 9 reasons stated in the notice of proposed summary disposition, we affirm.

10   {3}   IT IS SO ORDERED.


11                                         __________________________________
12                                         LINDA M. VANZI, Chief Judge

13 WE CONCUR:


14 _________________________________
15 JONATHAN B. SUTIN, Judge


16 _________________________________
17 M. MONICA ZAMORA, Judge




                                              2